Citation Nr: 9917090	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  95-31 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to service connection for schizophrenia.



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

J. R. Moore, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1969 to 
January 1970.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 decision of the RO.  

In June 1997, the Board reopened the veteran's claim of 
service connection for schizophrenia and remanded the claim 
to the RO. 



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this claim has been obtained by the RO, to the 
extent possible.

2.  The veteran's currently diagnosed schizophrenia had its 
onset during his period of active duty.



CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, 
schizophrenia was incurred in service.  38 U.S.C.A. §§ 1101, 
1110, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon review of the record, the Board concludes that the 
veteran's claim is well grounded within the meaning of the 
statute and judicial construction.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); 38 U.S.C.A. § 5107(a).  The VA 
therefore has a duty to assist the veteran in the development 
of facts pertinent to his claim.  In this regard, the 
veteran's service medical records, post-service private 
clinical data, and VA outpatient, hospitalization, and 
examination reports have been included in his file.  Upon 
review of the entire record, the Board concludes that the 
data currently of record provide a sufficient basis upon 
which to address the merits of the veteran's claim and that 
he has been adequately assisted in the development of his 
case.

In order to establish entitlement to benefits for a 
disability claimed to have originated during active duty, a 
veteran must show that the particular disability resulted 
from either an injury suffered or disease contracted in the 
line of duty or that a preexisting injury or disease was 
aggravated during such service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Moreover, in the case of 
schizophrenia, service connection may be granted if such 
disease is manifested in service, or manifested to a 
compensable degree within one year following separation from 
service. 38 U.S.C.A. §§ 1101, 1110; 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The medical evidence of record includes numerous conflicting 
opinions as to whether the veteran's currently diagnosed 
schizophrenia had its onset in service.  

The veteran was treated in service for schistosomiasis in 
June 1969.  During this treatment, the veteran was tested for 
an underlying psychiatric disorder, as his complaints of pain 
appeared disproportionate to his physical condition.  A 
psychiatric consultation was performed, but no specific 
psychiatric disorder was noted.  The examiners noted that the 
veteran was "extremely nervous because of continuing 
abdominal pain and enuresis."  The Board also notes that the 
veteran's psychiatric evaluation was limited by his inability 
to speak English.

A VA treatment report shows the veteran was diagnosed as 
having "schizophrenia, paranoid type" in February 1971.  
The veteran's symptomatology (nervousness, anger) was similar 
to that described in the veteran's service medical records.  
Further, the treatment report shows that the veteran reported 
that the symptoms which prompted him to seek medical 
treatment at that time had not arisen recently, but instead 
were a continuation of the symptoms from which he suffered in 
service.

The record also contains a report of a medical examination by 
Guillermo J. Hoyos, M.D., received in March 1978.  In this 
examination report, Dr. Hoyos diagnosed the veteran as having 
"schizophrenia - schizo affective - compensated" and also 
stated the following:

[I]t is concluded that [the veteran's] 
nervous condition originated while in the 
service and has continued and aggravated 
itself thereafter.  The language barrier 
mentioned above was a severe handicap to 
[the veteran's] expression of his inner-
stress conflictual situation.  Had [the 
veteran] had the opportunity to express 
himself in his native language[,] it 
would have been clear that [the] symptoms 
were of a psychogenic nature.

The evidence also includes numerous other VA examinations and 
reports of treatment at VA facilities.  The most recent and 
comprehensive examination reports are those administered 
pursuant to the Board's June 1997 remand.

The first such examination, administered in May 1998, was not 
conducted with an interpreter.  The language barrier was 
reported by the examiner to bring into question the validity 
of the examination.  Nonetheless, the examiner stated, "The 
C file clearly indicates that while in the military [the 
veteran] was treated for a psychosis.  Therefore [the 
schizophrenia] would appear to be quite chronic and related 
to his military service."

This opinion represents strong evidence of an in-service 
origin of the veteran's schizophrenia.

Because parts of the examination were felt to be lacking due 
to the language barrier, another examination was administered 
in September 1998.  In the report of this 
examination, the examining physician diagnosed the veteran as 
having "schizophrenia, chronic and undifferentiated" and 
stated the following:

I did not see from [the veteran's] 
records any evidence of treatment for 
psychosis while in the military. . . .  
Therefore, it is my impression that the 
[v]eteran's symptoms emerged following 
military discharge, and that currently he 
continues to suffer with auditory 
hallucinations and depression, which 
severely interfere with his daily 
functioning.

Also, the [v]eteran reported to me that 
when he is agitated, his stomach becomes 
upset and he takes medication.  This 
suggests that his schistosomiasis is of 
psychogenic origin.

Although this examiner specifically states his opinion that 
the veteran's schizophrenia began after service, he also 
states that the physical ailments from which the veteran 
suffered in service were due to his psychosis (thereby 
implying that the psychosis was also present in service, even 
though it was not specifically diagnosed or treated as such).  
An addendum to this report dated in November 1998 from the 
same examiner attempts to clarify this contradiction, but it 
instead states the opinion that "[the veteran's] 
schizophrenic condition is not due to nor is it the proximate 
result of his service-connected schistosomiasis."  This 
opinion obviously does not answer the question as to whether 
the schistosomiasis the veteran suffered from in service was 
actually a symptom of his psychosis, as suggested by the May 
1998 VA examination.

Although the medical evidence of record is not definitive, as 
the record now stands, the Board concludes that the evidence 
is at least in equipoise with regard to whether the veteran's 
current psychiatric disorder began while in service.  
38 U.S.C.A. § 5107(b).  Accordingly, the Board resolves 
reasonable doubt in the veteran's favor and hereby concludes 
that service connection for schizophrenia is warranted.  
38 C.F.R. § 3.102.  



ORDER

Service connection for schizophrenia is granted.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

 

